Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 1 of 16 PagelD #:4

Retum Date: No return date scheduled
Hearing Date: No hearing scheduled
Courtroom Nurnber: No hearing scheduled

Location: No hearing scheduled 2020 5-48 PM

DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
2020L003737
8994094

2120 - Served #12) - Served

2226 - Not Served 2221 - Not Served

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication

Summone - Alias Summons (08/01/18) CCG 0001 A

 

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

FILED DATE: 3/31/2020 3:48 PM 2020L003737

 

 

 

GREGORY WALKER
(Name all parties) 20201003737
¥ pasnes Case No.
RANDY BROWN, et al.
i SUMMONS [ ALIAS SUMMONS
To each Defendant:

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service. To file your answer or
appearance you need access to the internet. Please visit www.cookcountyclerkofeourtorg to initiate
this process. Kiosks with internet access ate available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

To the Officer:

This Summons must be returned by the officer or other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,
this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
days after its date.

EXHIBIT

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Iincis

cookcountyclerkofcourt.org
Page 1 of 3
Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 2 of 16 PageID #:5

Summone - Alias Summone (68/01/18) CCG 0001 B

 

 

E-filing is now mandatory for documents in civil cases with limited exemptions. Te e-file, you must ficet
create an account with an e-filing service provider. Visit http: // efile diooiecoucts.gov/ secvice-providers bom
to jeam more and te eclect a service provider If you ared additional help oc have eouble e-Gling, vieit http: //
wwweillineiscourts .gov/FAQ/gethelp.asp, or talk with your local ciecuit cleck’s office.

i¢
Arty. No: 62935 Witness: fee

Atty Name: STAVER INJURY LAWYERS 3/31/2020 3:48 PM DOROTHY BROWN (

 

  

 

 

 

 

tty. for: DOROTHY BROWN, Clerk of Court
Address: 120 W MADISON STREET
Cite, CHICAGO Date of Service: .

ty: {To be inserted by officer on copy left with
State. Wh Zip: 60602 Defendant ot other person):

FILED DATE: 3/31/2020 3:48 PM = 20201003737

Telephone; 312-236-2900

 

 

Primary Email:

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 2 of 3
FILED DATE: 3/31/2020 3:48 PM 2020L003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 3 of 16 PagelID #:6

CLERK OF THE CIRCUIT COURT OF COOKE COUNTY GFFICE LOCATIONS

‘ Richard J Daley Center
50 W Washington
Chicago, TL 60602
District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euchd
Rolling Meadows, IL 60008

“ District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

' District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

“ District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Ren 526
Chicago, IL 60608

Daley Center Divisions /Departments
‘ Civil Division
Richard J Daley Centex
50 W Washington, Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm
Chancery Division
Richard J Daley Center
50 W Washington, Rm 802
Chicago, TL 60602
Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard j Daley Center

50 W Washington, Rm 8062
Chicago, IL 60602

Hours: 8:30 arm - 4:30 pm
Crvil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pro
Criminal Department
Richard J Daley Center

50 W Washington, Rim 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IT. 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Cente

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
‘Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours; 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org
Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 4 of 16 PagelID #:7

Refurn Date: No retum date scheduled
Hearing Date: No hearing scheduled

Courtroom Number: No hearing scheduled
Location: No hearing scheduled

FILED DATE: 3/31/2020 3:48 PM = 2020L003737

FILED
3/31/2020 3:48 PM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, Ik
2020L003737
8994054

2120 - Served 2121 - Served

2220 - Not Served 2221 ~ Not Served

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 ~- Served By Publication

Summons - Aliae Summons (08/01/18) CCG 0001 A

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

 

GREGORY WALKER
; (Name all parties) | nr, 2020L003737
JLE INDUSTRIES, LLC, et al.
vi SUMMONS |. ALIAS SUMMONS
To cach Defendant:

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and-pay the required. fee within thirty
(30) days after service of thie Summons, not counting the day of service. To file your answer or
appearance you need access to the internet. Please visit wwwcookcountyclerkofcourt.org to initiate
this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

To the Officer:

This Summons must be returned by the officer ot other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,

this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
days after its date.

Dorothy Brown, Clerk of the Circuit Court of Cook County, Mlinoiz

cookcountyclerkofcourt.org
Page 1 of 3
FILED DATE: 3/31/2020 3:48 PM = 2020L003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 5 of 16 PageIlD #:8

Summons - Alias Sume«one

(08/01/18) CCG 0001 B

 

 

E-filing is now mandatory for documents in civil casea with limited exemptions. To e-file, you muat firet
create an account with an e-filing service provider. Visit htep:/ /efile ilimoiscourie.gov/secvice-providers hom
to learn more and to select 2 eervice provider. If you need additional help or have teouble e-filing, visic heepi / /
worw.illimsiscourts. gov /FAQ/gethelp.asp, or talk with your local circuit cheek’s office.

62935
Atty Name; STAVER INJURY LAWYERS

Atty. No:

 

Atty. for, PLAINTIFF

 

Address: 120 W MADISON STREET

 

City, CHICAGO

 

State: HL, Zip: 60602

Telephone: 312-236-2900

 

Primary Email:

 

Witness:

 
   

3/31/2020 3:48 PM DOROTHY BROWN ©
a:

DOROTHY BROWN, Cletk of Cou”

 

Date of Service:
(To be inserted by officer on copy left with
Defendant or other person):

Dorothy Brown, Clerk of the Circuit Court of Cook County, Iilinois
cockcountyclerkofcourt.org

Page 2 of 3
FILED DATE: 3/31/2020 3:48 PM 2020L003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 6 of 16 PageID #:9

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, TL 60077
“District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, TL. 60008
“ ‘District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153
District 5 - Bridgeview
10220 8 76th Ave
Bridgeview, IL 60455
District 6 - Markham
16501 S Kedzie Pkwy
Markham, [IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

“Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602
Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
“Civil Division
Richard J Daley Center
50 W Washington, Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm
Chancery Division
Richard J Daley Center
50 W Washington, Rm 802
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL. 60602

Hours: 8:30 am - 4:30 pm
Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL, 60602

Hours: 8:30 am - 4:30 pm
Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard J Daley Center

30 W Washington, Rim 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
‘Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org
Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 7 of 16 PagelD #:10

Refurm Date: No return date scheduled
Hearing Date: No hearing scheduled
Courtroom Number. No hearing scheduled FILED

Location: No hearing scheduledny THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 3/31/2020 3:48 PM

COUNTY DEPARTMENT - LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL

5 GREGORY WALKER, 20201003737
oo
5 Plaintiff, ) 994094
s )
< vs. )
: ) Ne 20201003737
B RANDY BROWN, )
S individually and as an agent of )
5 JLE INDUSTRIES, LLC, and )
ai JLE INDUSTRIES, LLC, a limited )
< Hability compaay, individually, }
a )
2 Defendants. )
COMPLAINT AT LAW

NOW COMES the Plaintiff, GREGORY WALKER (hereinafter referred to as
“Plaintiff’), by and through his attormeys, STAVER ACCIDENT INJURY LAWYERS, P.C.,
complaining of the Defendants, RANDY BROWN, individually and as an agent of JLE
INDUSTRIES, LLC, and JLE INDUSTRIES, LLC, a limited liability company,
individually, and states as follows:

COUNT I

GREGORY WALKER V. RANDY BROWN (INDIVIDUALLY AND AS AN AGENT OF JLE

INDUSTRIES, LLC}

 

i. That on or about December 2, 2019, at approximately 5:28 a.m., Plaintiff was operating
a motor vehicie in a westbound direction on or about I-80 near Wentworth Avenue in
the City of Lansing, County of Cook, and State of Illinois,

2. That on or about December 2, 2019, at approximately 5:28 am., Defendant RANDY
BROWN was operating a tractor-trailer in a westbound direction on or about the 1-80

near Wentworth Avenue in the City of Lansing, County of Cook, and State of Illincis.
FILED DATE: 3/31/2020 3:48 PM 20201003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 8 of 16 PagelID #:11

. Atall times herein mentioned, Defendant RANDY BROWN was driving for Defendant

JLE INDUSTRIES, LLC, and was acting as a duly authorized agent of JLE

INDUSTRIES, LLC.

. At all times herein mentioned, Defendant RANDY BROWN was acting within the

scope of his employment and/or agency with Defendant JLE INDUSTRIES, LLC.

. That at the aforementioned time and place, a collision occurred between Plaintiff's

motor vehicle and the tractor-trailer operated by Defendant RANDY BROWN when

Defendant RANDY BROWN attempted to change lanes and struck Plaintiff's vehicle.

. That at-all times material hereto it was the duty of Defendant RANDY BROWN to

exercise ordinary care in the ownership, operation, maintenance, and control of such
vehicle for the safety of the person and property of others there and then upon said

roadway and especially the Plaintiff herein.

. That in-violation of this duty, Defendant RANDY BROWN acted or failed to act in one

or more of the following ways, amounting to negligent conduct and violating the Motor

Vehicle Laws of the State of Illinois:
a.Operated said motor vehicle without keeping a proper and sufficient lookout;

b.Proceeded at a speed which was greater than reasonable and proper with regard
to traffic conditions in the use of the way, or which endangered the safety of the
Plaintiff, in violation of the provisions of 625 ILCS 5/11-601;

c,Failed to decrease the speed of said motor vehicle so as to avoid colliding with
another vehicle contrary to and in violation of the provisions of 625 ILCS 5/11-
601;

d.Failed to equip said motor vehicle with proper brakes, contrary to and in violation
of the provisions of 625 ILCS 5/12-301;

e.Failed to keep said motor vehicle under proper control and failed to stop, slow
down, or otherwise alter the speed, movement or direction of said vehicle when
danger of collision with another vehicle was imminent;

 
FILED DATE: 3/31/2020 3:48 PME 2020L003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 9 of 16 PagelD #:12

f-Attempted to move said motor vehicle from a single lane position without first
ascertaining whether such movement could be made with reasonable safety, in
violation of the provisions of 625 ILCS 5/11-709;

£-Failed to properly signal his intention-to change lanes, contrary to and in violation
of the provisions of 625 ILCS 5/11-804; and

b.Failed to give audible warning with said motor vehicle’s hom of the approach of
said motor vehicle, although such warning was necessary to ensure the safe
operation of said vehicle, contrary to and in violation of the provisions of 625
TLCS 5/12-601.

8. That as a direct and proximate cause of Defendant RANDY BROWN’s aforesaid
careless and negligent acts and/or omissions, the Plaintiff was caused to sustain personal
injuries, to incur and pay medical and hospital expenses, and to be absent from his usual
pursuits for a period of time.

WHEREFORE, the Plaintiff, GREGORY WALKER, prays for judgment against
the Defendant, RANDY BROWN, individually and as an agent of JLE INDUSTRIES,

LLC, in an amount in excess of $50,000.00, held joint and severally liable, plus court costs,

and for whatever other relief this court deems just and appropriate.

COUNT I

GREGORY WALKER V. JLE INDUSTRIES, LLC

9. That on or about December 2, 2019, at approximately 5:28 a.m., Plaintiff was operating
a motor vehicle in a westbound direction on or about I-80 near Wentworth Avenue in
the City of Lansing, County of Cook, and State of Illinois.

10. That on or about December 2, 2019, at approximately 5:28 a.m., Defendant RANDY
BROWN was operating a tractor-trailer in a westbound direction on or about the L-&0

near Wentworth Avenue in the City of Lansing, County of Cook, and State of Illinois.
FILED DATE: 3/31/2020 3:48 PM 2020L003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 10 of 16 PagelID #:13

Il.

12.

13.

14.

15.

Atall times herein mentioned, Defendant RANDY BROWN was driving for Defendant
JLE INDUSTRIES, LLC, and was acting as a duly authorized agent of JLE
INDUSTRIES, LLC,
At all times herein mentioned, Defendant RANDY BROWN was acting within the
scope of his employment and/or agency with Defendant ILE INDUSTRIES, LLC.
That at the aforementioned time and place, a collision occurred between Plaintiff's
motor vehicle and the tractor-trailer operated by Defendant RANDY BROWN when
Defendant RANDY BROWN attempted to change lanes and struck Plaintiff's vehicle.
That at all times material hereto it was the duty of Defendant JUE INDUSTRIES, LLC
and its agents to exercise ordinary care in the ownership, operation, maintenance, and
control of such vehicle for the safety of the person and property of others there and then
upon said roadway and especially the Plaintiff herein.
That in violation of this duty, Defendant JLE INDUSTRIES, LLC and its agents acted
or failed to act in.one or more of the following ways, amounting to negligent conduct
and violating the Motor Vehicle Laws of the State of IHinois:
a.Operated said motor vehicle without keeping a proper and sufficient lookout;
b.Proceeded at a speed which was greater than reasonable and proper with regard
to traffic conditions in the use of the way, or which endangered the safety of the
Plaintiff, in violation of the provisions of 625 ILCS 5/11-601;
c.Failed to decrease the speed of said motor vehicle so as to avoid colliding with
another vehicle contrary to and in violation of the provisions of 625 ILCS $/11-

601;

d.Failed to equip said motor vehicle with proper brakes, contrary to and in violation
of the provisions of 625 ILCS 5/12-301;

e,Failed to keep said motor vehicle under proper control and failed to stop, slow
down, or otherwise alter the speed, movement or direction of said vehicle when
danger of collision with another vehicle was imminent;
FILED DATE: 3/31/2020 3:48 Pld 20201003737

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 11 of 16 PagelD #:14

f.Attempted to move said motor vehicle from a single lane position without first
ascertaining whether such movement could be made with reasonable safety, in
violation of the provisions of 625 ILCS 5/11-709;

g.Failed to properly signal his intention to change lanes, contrary to and in-violation
of the provisions of 625 ILCS 5/11-804; and

h.Failed to give audible warning with said motor vehicle’s horn of the approach of
said motor vehicle, although such warning was necessary to ensure the safe
operation of said vehicle, contrary to and in violation of the provisions of 625
ILCS 5/12-601.

16. That as a direct and proximate cause of Defendant JUE INDUSTRIES, LLC and its
agent's aforesaid careless and negligent acts and/or omissions, the Plaintiff was caused
to sustain personal injuries, to incur and pay medical and hospital expenses, and to be
absent from his usual pursuits for a period of time.

WHEREFORE, the Plaintiff, GREGORY WALKER, prays for judgment against
the Defendant, JLE INDUSTRIES, LLC, in an amount in excess of $50,000.00, held joint

and severally liable, plus court costs, and for whatever other relief this court deems just

and appropriate,

Respectfully submitted,

STAVER ACCIDENT INJURY LAWYERS, P.C,

By: BE

er Kobyleki
Attomey for Plaintiff

STAVER ACCIDENT INJURY LAWYERS, P.C.
120 W. Madison - Suite 400

Chicago, IL 60602

(312) 236-2900

Attomey [D# 62935
team@chicagolawyer.com

 
Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 12 of 16 PageID #:15

Return Date: No return date scheduled
Hearing Date: No hearing scheduled
Courtroom Number. No hearing scheduled

Location: No hearing scheduled P1020 3-48 PM

IN THE CIRCUIT COURT OF COCK COUNTY, ILLINOIS Dian eter

oo 2020L803737

g GREGORY WALKER, )

a ) 8994094

3 Plaintiff, )

= )

$ VS. )

g ) Ne. 2020L003737

S RANDY BROWN, )

& individually and as an agent of )

ai ILE INDUSTRIES, LLC, and )

< JLE INDUSTRIES, LLC, a limited )

fa liability company, individually, )

i )
Defendants. )

 

The undersigned attorney for Plaintiff, who having been duly swom states on oath as follows:

1. That he is the attorney for the Piaintiff in the above-captioned matter and makes his Affidavit
pursuant to Hlinois Supreme Court Rules 222(b).

2. That the total amount of money damages sought in the above-captioned matter exceeds fifty-
thousand ($50,000.00) dollars.

VERIFICATION PURSUANT TO 735 ILCS 5/1-109

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure,
the undersigned certifies that the statements set forth in this instrument are true and correct, except as
to matters therein stated to be on information and belief and as to such matters the undersigned certifies
as aforesaid that he verily believes the same to be true.

s/ Tyler Kobylski
Tyler Kobylski
Attomey for Plaintiff

STAVER ACCIDENT INJURY LAWYERS, P.C.

126 W. Madison - Suite 400

Chicago, IL 60602

(312) 236-2900

Attorney [D# 62935
Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 13 of 16 PageID #:16

 

OFFICE OF THE SECRETARY OF STATE
JESSE WHITE-Secretary of State

98020934
AUGUST 26, 2020

STAVER INJURY LAWYERS

120 W. MADISON, STE 400
CHICAGO, IL 60602

RE RANDY BROWN, AS AGENT OF JLE INDUSTRIES, LLC

DEAR SIR OR MADAM:

AFFIDAVIT OF COMPLIANCE FOR SERVICE ON THE SECRETARY OF STATE
FOR THE ABOVE REFERENCED LIMITED LIABILITY COMPANY HAS BEEN FILED.

THE REQUIRED FILING FEE IS HEREBY ACKNOWLEDGED.

SINCERELY YOURS,

JESSE WHITE

ILLINOIS SECRETARY OF STATE
DEPARTMENT OF BUSINESS SERVICES
LIMITED LIABILITY DIVISION
(217) 524-8008
Form LLC-1 50

September 2013

Secretary of State

Department of Business Services
Limited Liability Division-

501 $. Second St., Am. 351

Case: 1:20-cv-06014 Document #: 1-1 Filed: 10/08/20 Page 14 of 16 PageID #:17

98020934
FILE #

_ Itlinois Limited Liability Company Act

 

This space for use by Secretary of State.

Affidavit of Compliance for
Service on Secretary of State

eel! :
Type or Print Clearly

 

 

 

     
 

ILE

 

 

Springfield, IL 62756 : Biait ft
217-524-8008 This space f by Secretary of Stat Neat Bu
www.cyberdriveillinois.com § space for use By Secretory AUG 26 2020
Payment may be made by check Filing Fee: $5 SECRESSE, WHITE
payable to Secretary of State. If Approved: }7- 6 ETAR Sy
check is returned for any reason this ATE

filing will be void.

 

 

 

 

 

 

 

 

4. Name of Limited Liabllity Company being served: Fa sey Brow t As A@enr of
Tle SApySTEIES, Lb
>. Title of Case and Case Number:
Ly hte EF. First Named Plaintiff
v. | Number: €@@o  l- 4137
Loh OCA ES First Named Defendant

3. Title of Court in which an action, suit or proceeding has been commenced:

5, A Copy of the Process, Notice or Demand, together with any papers

 

be o AC
+ SVvnimorS

required by law to be delivered with service, are

CounTy

—a

Title of Instrument being served: iw toy Tae

 

 

 

 

 

hereby attached.
6 Address to which the undersigned has caused a copy of the attached process, Notice or Demand to be sent by certi-
fied or registered mait: Le tp _ SExvicEe Le ar Pa A 2S dere/e
Falls  BPew€ , Act Ota eG Tot DE 1Aaod
7. The Secretary of State is irrevocably appointed as an agent of a Limited Liabitity Company upon the following basis:
a. © The Limited Liability Company's registered agent cannot with reasonable diligence be found at the registered
office in Illinois.
b. [The Limited Liability Company has falled to appoint and maintain a registered agent in Hlinois.
c. ( The Limited Liability Company was dissolved on tary - the conditions of paragraphs
jonth, Day, Year
a and b above exist; and the action, suitor preceding against or affecting the company has been instituted.
d. (C) The Limited Liability Company has been dissolved on RET : the conditions of a. or
enth, Bay, Year
b. above exist,-and a criminal proceeding against or affecting the company has been instituted.
e. O The Limited Liability Company is a foreign limited liability company admitted to transact business in Illinois
that has been revoked or withdrawn on
Month, Day, Year
8.

The undersigned a of perjury, that the facts stated herein are true, correct and complete.
eZee Big Avever 4 _ fe Fo
A ae of Affiant Month/Day Year
We

Cee £8, vost}

S45 —45 O93

Telephone Number

Namé (print)

(S12)

RETURN TO: (Please type or print clearly.)

 

 

Name

JEG 4). pp ADBIE ON) = Suetre ¢oo
Street

Ces l AGS fe Go@oet

 

7 Clty, State, ZIP
Printed by authority of the State of knois, December 2017 — 1 — LLO 13.8
FILED

} 9/17/2020 12:29 PM
‘o . DOROTHY BROWN.
” CIRCUIT CLERK
COOK COUNTY, IL

OFFICE OF THE SECRETARY OF STATE __ 10488702

  

 

FILED DATE: 9/17/2020 12:29 PM 2020L003737

JESSE WHITE-Secretary of State

. 98021264
SEPTEMBER (8, 2020

STAVER INJURY LAWYERS

120 W. MADISON, STE 400
CHICAGO, IL 60602

RE JLE INDUSTRIES, LLC

DEAR SIR OR MADAM:

AFFIDAVIT OF COMPLIANCE FOR SERVICE ON THE SECRETARY OF STATE
FOR THE ABOVE REFERENCED LIMITED LIABILITY COMPANY HAS BEEN FILED.

THE REQUIRED FILING FEE IS HEREBY ACKNOWLEDGED.

SINCERELY YOURS,

JESSE WHITE

ILLINOIS. SECRETARY OF STATE
DEPARTMENT OF BUSINESS SERVICES
LIMITED LIABILITY DIVISION
(217} 524-8008
FILED DATE: 9/17/2020 12:29 PM 2020L003737

Form LLC-1 50

September 2013

 

Secretary of State

Department of Business Services
Limited Liability Division

501 S. Second St., Rm. 351
Springfield, IL 62756
217-524-8008
www.cyberdriveillinois.com

Itinois Limited Liability Company Act
Aifidavit of Compliance for

0/08/20 Page 16 of 16 PagelD #:19

99021264

FILE #

 

 

 

Payment may be made by check
payable to Secretary of State. If
check is returned for any reason this
filing will be void.

 

Service on Secretary of State
Ea eee
Type or Print Clearly

   

 

This space for use by Secretary of State,

Filing Fee: $5
Approved:

This space for use by Secretary of State.

| FILED

SEP 08 2020

JESSE WHITE
SECRETARY OF STATE

 

 

1. Name of Limited Liability Company being served:

ILE

IMPYS TRIED ,

i-L- C-

?

 

2. Title of Case and Case Number:

bth ftEK

Vv.

SLE /MPVSTEIES

3. Tithe of Court in which an action, suit or proceeding has been commenced:
Longe lad tee T t Fup oS

4. Title of instrument being served:

First Named Plaintiff

First Named Defendant

| Number: Zoeze «& 37 a1

Ce OK COUARTY

5. A Copy of the Process, Notice or Demand, together with any papers required by law to be delivered with service, are

hereby attached.

6 Address to which the undersigned has caused a copy of the attached process, Notice or Demand tc be sent by certi-

fied or registered mail:___¢ vt Pepe ATE s
Zst  Zierrle Falls ~PDrwe ; bette bain leT Ot) bE

SEHMCE

Cmte aM
7

14% Og

7, The Secretary of State is irrevocably appointed as an agent of a Limited Liability Company upon the following basis:
a. OD The Limited Liability Company’s registered agent cannot with reasonable diligence be found at the regisiered

ffice in Ilinois.

b, The Limited Liability Company has failed to appoint and maintain a registered agent in Illinois.

c. ([) The Limited Liability Company was dissolved on

Month, Dey, Year

; the conditions of paragraphs

a and b above exist; and the action, suitor preceding against or affecting the company has been instituted.

d. () The Limited Liability Company has been dissolved on

b. above exist, and a criminal proceeding against or affecting the ‘company has been instituted.

; the conditions of a. or «

jonth, Day, Year

e. O The Limited Liability Company is a foreign limited liability company admitted to transact business in Illinois
that has been revoked or withdrawn on

 

Month, Day, Year

8 The ee eee of perjury, that the facts stated herein are true, correct and complete.
Ee | ie Ky ave | fete

' Month/Day Year

A

 

Name (stint)

(Siz )

Si of Affiant
A iee Lety (3k

SU ~ 9498

Telephone Number

RETURN TO: (Please type or print clearly.}
STHVEK wu stty  fanvEZeS

 

 

 

Name i f
JZOCO A. PAADISON — SurTe Yoo
Streat
LY“IE AGO fk. f06GO?~
/Acity, State, ZIP

Printed by authority of the State of Illinois. December 2017 — 1 — LLC 13.8
